Exhibit 10.103


Fifth Amendment to the Third Amended and Restated Terminal Services Agreement


This Fifth Amendment to the Third Amended and Restated Terminal Services
Agreement ("Amendment") is dated December 13, 2019 by and between Marathon
Petroleum Company LP, a Delaware limited partnership with an address of 539
South Main Street, Findlay, Ohio 45840 ("MPC"), and MPLX Terminals LLC, a
Delaware limited liability company with an address of 200 East Hardin Street,
Findlay, Ohio 45840 ("Terminal Owner"). Each of MPC and Terminal Owner shall be
referred to herein individually as a "Party" or collectively as the "Parties."


WHEREAS, MPC and Terminal Owner are the Parties to that certain Third Amended
and Restated Terminal Services Agreement, dated March 1, 2017, as amended on
September 1, 2017, October 31, 2017, March 20, 2018 and July 1, 2019 (as
amended, the “Agreement”); and


WHEREAS, MPC and Terminal Owner desire to amend the Agreement to update Schedule
1.1(A), Schedule 3.1 and Schedule 5.1.


NOW, THEREFORE, in consideration of the forgoing and for other goods and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the foregoing recitals are
incorporated herein by reference and as follows:


1.
Except for the provisions of the Agreement specifically addressed in this
Amendment, all other provisions of the Agreement shall remain in full force and
effect.



2.
Capitalized terms used but not defined in this Amendment shall have the meaning
ascribed to such terms in the Agreement.



3.
Schedule 1.1(A) of the Agreement is hereby deleted in its entirety and replaced
with the attached Schedule 1.1(A).



4.
Schedule 3.1 of the Agreement is hereby deleted in its entirety and replaced
with the attached Schedule 3.1.



5.
Schedule 5.1 of the Agreement is hereby deleted in its entirety and replaced
with the attached Schedule 5.1.



6.
The effective date of this Amendment is August 1, 2019.



7.
This Amendment constitutes the entire agreement among the Parties regarding this
subject matter and may be amended or modified only by a written instrument
signed by each of the Parties and supersedes any other prior agreements or
understandings of the Parties relating to this subject matter and the Parties
are not relying on any statement, representation, promise or inducement not
expressly set forth herein.



8.
This Amendment may be executed in one or more counterparts, and in both original
form and one or more photocopies, each of which shall be deemed to be an
original, but all of which together shall be deemed to constitute one and the
same instrument.








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective authorized representatives.
Marathon Petroleum Company LP
 
MPLX Terminals LLC
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ P. A. Melton
 
By:
/s/ L. A. Wilkins
Name:
P. A. Melton
 
Name:
L. A. Wilkins
Title:
Vice President
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------









Schedule 1.l(A) - Products


Blend-grade Gasoline
Regular Gasoline
Super-grade Gasoline
Ethanol
Gasoline Additives
No. 1 Distillate
No. 2 Distillate
Biodiesel
Distillate Additives
Distillate Dye
Transmix
Natural Gasoline
Butane
Pentane


Exclusively at Kenova/Catlettsburg Docks:
Asphalt
Heavy Oils
Other Chemicals
Other Feedstocks























































--------------------------------------------------------------------------------





Schedule 3.1 - Terminals and Minimum Quarterly Terminal Volume Commitments


Terminal Name
State
Region
Facility Type
Loading Hours
Gallons
RC Assets
Lanes
Docks
Shell Capacity
Bay City
MI
MW
Pipeline
24/7
71,625,000
3
 
437,600
Bellevue
OH
MW
Pipeline
24/7
5,664,000
1
 
-
Belton
SC
SE
Pipeline
24/7
74,949,000
3
 
370,500
Birmingham
AL
SE
Pipeline
24/7
58,131,000
2
 
251,000
Brecksville
OH
MW
Pipeline
24/7
30,912,000
2
 
454,800
Canton
OH
MW
Refinery
24/7
159,134,000
6
 
48,500
Champaign
IL
MW
Pipeline
24/7
96,441,000
4
 
554,500
Charleston
WV
MW
Barge
24/7
36,360,000
2
1
165,700
Charlotte (East)
NC
SE
Pipeline
24/7
110,751,000
4
 
451,800
Charlotte (West)
NC
SE
Pipeline
24/7
41,871,000
2
 
152,700
Cincinnati
OH
MW
Barge
24/7
54,021,000
2
1
438,700
Columbus (East & West)
OH
MW
Pipeline
24/7
197,481,000
4
 
749,700
Columbus (GA)
GA
SE
Pipeline
24/7
22,335,000
1
 
132,600
Covington
KY
MW
Barge
24/7
100,056,000
4
1
342,100
Detroit
MI
MW
Refinery
24/7
260,460,000
6
 
-
Doraville
GA
SE
Pipeline
24/7
52,626,000
2
 
217,100
Evansville
IN
MW
Barge
24/7
37,686,000
2
1
126,000
Flint
MI
MW
Pipeline
24/7
37,401,000
2
 
223,800
Ft. Lauderdale (Eisenhower)
FL
SE
Marine
24/7
112,170,000
4
1
559,900
Ft. Lauderdale (Spangler)
FL
SE
Marine
24/7
107,451,000
3
1
473,800
Garyville
LA
SE
Refinery
24/7
61,788,000
2
 
96,700
Greensboro (Guilford County)
NC
SE
Pipeline
24/7
43,170,000
 
 
414,700
Hammond
IN
MW
Pipeline
24/7
117,831,000
3
 
1,193,800
Heath
OH
MW
Pipeline
24/7
49,524,000
2
 
11,100
Huntington
IN
MW
Pipeline
24/7
35,220,000
2
 
187,000
Indianapolis
IN
MW
Pipeline
24/7
64,806,000
3
 
951,600
Jackson
MI
MW
Pipeline
24/7
21,828,000
2
 
263,700
Jacksonville
FL
SE
Marine
24/7
139,122,000
5
1
1,142,000
Kenova/Catlettsburg Docks
WV/KY
MW
Marine Docks
24/7
712,500,000
 
4
1,421,100
Knoxville
TN
SE
Pipeline
24/7
77,520,000
4
 
332,800
Lansing
MI
MW
Pipeline
24/7
59,682,000
3
 
174,700
Lexington
KY
MW
Pipeline
24/7
79,470,000
3
 
205,300
Lima
OH
MW
Pipeline
24/7
92,961,000
2
 
864,200
Louisville (Algonquin)
KY
MW
Barge
24/7
202,890,000
6
1
1,215,400
Louisville (Kramers)
KY
MW
Barge
24/7
115,401,000
4
1
558,300
Macon
GA
SE
Pipeline
24/7
79,296,000
3
 
309,700
Marietta
OH
MW
Barge
24/7
46,947,000
3
2
170,700
Midland
PA
MW
Barge
24/7
54,573,000
2
1
390,400
Montgomery
AL
SE
Pipeline
24/7
53,745,000
2
 
191,700
Mt. Prospect
IL
MW
Pipeline
24/7
53,487,000
3
 
333,200
Mt. Vernon
IN
MW
Barge
24/7
105,945,000
1
1
630,000
Muncie
IN
MW
Pipeline
24/7
42,747,000
2
 
243,800
Nashville (Bordeaux)
TN
SE
Pipeline
24/7
64,008,000
3
1
233,800
Nashville (Downtown)
TN
SE
Barge
24/7
44,289,000
2
1
250,800
Nashville (51st)
TN
SE
Pipeline
24/7
60,903,000
3
 
331,100
Niles
MI
MW
Pipeline
24/7
74,589,000
2
 
631,100
North Muskegon
MI
MW
Pipeline
24/7
113,175,000
5
 
440,200
Oregon
OH
MW
Pipeline
24/7
53,250,000
2
 
247,800
Paducah
KY
MW
Barge
24/7
30,654,000
2
1
208,300
Powder Springs
GA
SE
Pipeline
24/7
78,300,000
3
 
338,300
Robinson
IL
MW
Refinery
24/7
74,736,000
4
 
7,300






--------------------------------------------------------------------------------




Rockford
IL
MW
Pipeline
24/7
48,678,000
3
 
326,000
Romulus
MI
MW
Pipeline
24/7
27,309,000
3
 
268,400
Selma (Buffalo)
NC
SE
Pipeline
24/7
123,750,000
3
 
549,000
Selma (West Oak)
NC
SE
Pipeline
24/7
134,537,000
4
 
355,000
Speedway
IN
MW
Pipeline
24/7
124,647,000
5
 
526,300
Steubenville
OH
MW
Pipeline
24/7
16,599,000
2
 
111,400
Tampa
FL
SE
Marine
24/7
334,203,000
10
1
1,231,700
Viney Branch
KY
MW
Refinery
24/7
114,474,000
6
 
57,100
Youngstown
OH
MW
Pipeline
24/7
28,176,000
2
 
131,000







Terminal Complexes:


1.     Brecksville and Canton
2.    Charlotte (West) and Charlotte (East)
3.    Cincinnati and Covington
4.    Evansville and Mt. Vernon
5.    Ft. Lauderdale (Spangler) and Ft. Lauderdale (Eisenhower)
6.    Indianapolis and Speedway
7.    Louisville (Kramers) and Louisville (Algonquin)
8.    Nashville (Bordeaux), Nashville (Downtown) and Nashville (51st)
9.    Selma (Buffalo) and Selma (West Oak)









































--------------------------------------------------------------------------------




Schedule 5.1 – Fees


Terminal Name
Base Throughput Fee*
Excess Throughput Fee*
Bay City
0.01634260
0.01347734
Bellevue
0.01326510
0.01326510
Belton
0.01443243
0.01273450
Birmingham
0.01496303
0.01284062
Brecksville
0.03310969
0.01326510
Canton
0.01326510
0.01326510
Champaign
0.01411407
0.01326510
Charleston
0.02292209
0.01368958
Charlotte (East)
0.01464467
0.01305286
Charlotte (West)
0.01835890
0.01252225
Cincinnati
0.02950158
0.01368958
Columbus (East & West)
0.01241613
0.01241613
Columbus (GA)
0.02727305
0.01294674
Covington
0.01655484
0.01623648
Detroit
0.01326510
0.01326510
Doraville
0.01963235
0.01294674
Evansville
0.02079968
0.01390182
Flint
0.02292209
0.01337122
Ft. Lauderdale (Eisenhower)
0.01782829
0.01337122
Ft. Lauderdale (Spangler)
0.01432631
0.01432631
Garyville
0.01400795
0.01241613
Greensboro (Friendship) – Guilford County
0.01273450
0.01273450
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




 
 
 
Hammond
0.01920786
0.01252225
Heath
0.01220389
0.01220389
Huntington
0.01931399
0.01347734
Indianapolis
0.02642408
0.01347734
Jackson
0.03947694
0.01347734
Jacksonville
0.02897098
0.01390182
Kenova/Catlettsburg Docks
0.00689785
0.00689785
Knoxville
0.01305286
0.01262838
Lansing
0.01496303
0.01347734
Lexington
0.01337122
0.01305286
Lima
0.01825278
0.01220389
Louisville (Algonquin)
0.01857114
0.01273450
Louisville (Kramers)
0.01581200
0.01337122
Macon
0.01411407
0.01241613
Marietta
0.02154252
0.01368958
Midland
0.02493839
0.01199165
Montgomery
0.01644872
0.01284062
Mt. Prospect
0.02313433
0.01326510
Mt. Vernon
0.01687321
0.01167329
Muncie
0.01697933
0.01326510
Nashville (Bordeaux)
0.01475079
0.01284062
Nashville (Downtown)
0.02090580
0.01284062
Nashville (51st)
0.01750993
0.01284062
Niles
0.01899562
0.01315898
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




 
 
 
North Muskegon
0.01347734
0.01347734
Oregon
0.01708545
0.01326510
Paducah
0.02706080
0.01326510
Powder Springs
0.01549364
0.01294674
Robinson
0.01390182
0.01294674
Rockford
0.02111804
0.01305286
Romulus
0.03703616
0.01358346
Selma (Buffalo)
0.01294674
0.01294674
Selma (West Oak)
0.01294674
0.01294674
Speedway
0.01347734
0.01347734
Steubenville
0.03194236
0.01315898
Tampa
0.01453855
0.01347734
Viney Branch
0.01337122
0.01337122
Youngstown
0.02313433
0.01284062



*The table above reflects the fees effective as of January 1, 2019, as adjusted
per Section 5.3.


Marine Docks
Kenova/Catlettsburg Docks includes Kenova Light Product, and Catlettsburg Crude,
Heavy Oil, and
Light Oil Docks


Kenova/Catlettsburg Docks - $2,653,020 per month (reflects monthly fee effective
as January 1, 2019, as adjusted per Section 5.3).


Butane/Natural Gasoline/Pentane Blending
A)
Facilities with Third Party Licensed Blending Technology



From and after July 1, 2019, at facilities at which Energy Transfer Partners LP
(“ETP”) licenses blending technology to MPC, Terminal Owner's fee for performing
the butane blending service shall be calculated as follows:


Ninety-five percent (95%) of the difference between the Daily Gasoline Value
(defined below) and the Daily Butane Value (defined below). Expressed as a
formula, the Butane Blending Service Fee is:







--------------------------------------------------------------------------------




Butane Blending Service Fee = (DGV-DBV)* 95%


NOTE: Terminal Owner will reflect an Annual True-Up, as defined in Section 4 of
this Schedule 5.1, as a separate line item on any monthly invoices submitted
pursuant to this Agreement.


Definitions:


1. Daily Gasoline Value ("DGV"): Expressed as a formula:


DGV = (GB)*(GPV+TF)


GB: number of Gallons of butane blended on a given day at the terminal site.
GPV: daily gasoline posted value per Gallon.
TF: the transportation fee for moving spot purchased gasoline to the terminal
for the gasoline grade in which the butane is blended.


a. GPV is calculated by location as follows:


Location
Market
GPV Price Calculation
Bay City
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Charlotte East
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Jacksonville
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Lansing
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Nashville 51st
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Selma Buffalo
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Selma Oak
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Speedway
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
North Muskegon
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Tampa
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices





b. TF is the avoided MPC cost of transporting one Gallon of gasoline (in the
most cost effective method possible) to a terminal blending location, as
verified and provided by MPC's Supply Distribution & Planning - Light Products
Project Analysis organization.







--------------------------------------------------------------------------------




2. Daily Butane Value ("DBV"): the daily agreed upon butane purchase price
("BPP") from ETP plus the total daily RIN value (“DRV”), multiplied by the daily
total number of butane gallons blended ("GB"). Expressed as a formula:


DBV = (GB)*(BPP+DRV)


Bay City DBV = (GB)*(BPP+1/2DRV)


a. DRV will be determined by using the percentage of each type of RINs specified
by the Renewable Fuel Standard Program updated annually or the most recent
requirements and will be adjusted retroactively for any difference between the
requirements at the time of the calculation and the requirements contained in a
final rule establishing Renewable Volume Obligations for the year. OPIS daily
posting for the respective RINs pricing will be used. In order to minimize the
daily average RINs Cost, postings for prior years RINs will be used up to the
maximum allowable percentage.


3. Profit Sharing Payment: For each calendar month, a Profit Sharing Payment
(“PSP”) is paid by ETP to MPC for volumes blended at the Bay City terminal. The
PSP is calculated as the volume of gallons blended (“GB”) at Bay City in such
month multiplied by fifty percent multiplied by the following value: (A) the
volume weighted daily average of the high and low assessments of Argus posted
Chicago Cycle 1 gasoline price (85 CBOB) minus (B) the volume weighted daily
average of the high and low assessments of the OPIS posted Mt. Belvieu TET
normal butane price minus (C) the average supply cost.




Fee calculations pursuant to this Schedule 5.1 for butane blending services
completed prior to July 1, 2019 shall not be affected by changes in the
foregoing formulas.




4. Annual True-Up: This cost or revenue is intended to cover changes in the
estimated vs actual transportation costs, half of shared maintenance expenses,
and estimated vs actual butane purchase costs. The cost or revenue is calculated
ETP. MPC will pass ninety-five (95%) of this to Terminal Owner.


B)
Facilities Without Third Party Blending Technology



From and after September 1, 2018, at facilities at which no third party licensed
blending technology is utilized, Terminal Owner’s fee for performing the butane
or pentane blending service shall be calculated as follows:


Ninety-five percent (95%) of the difference between the Tank Daily Gasoline
Value (defined below) and the Tank Daily Butane Value (defined below). Expressed
as a formula, the Tank Butane Blending Service Fee is:


Tank Butane Blending Service Fee = (TDGV-TDBV)* 95%
            





--------------------------------------------------------------------------------




Or


Ninety-five percent (95%) of the difference between the Tank Daily Gasoline
Value (defined below) and the Tank Daily Pentane Value (defined below).
Expressed as a formula, the Tank Pentane Blending Service Fee is:


Tank Pentane Blending Service Fee = (TDGV-TDPV)* 95%


Definitions:


1.
Tank Daily Gasoline Value (“TDGV”): Expressed as a formula:

TDGV = (GB)*(GPV+TF)
GB: number of Gallons of butane blended on a given day at the terminal site.
GPV: daily gasoline posted value per gallon.
TF: the avoided transportation fee for moving spot purchased gasoline to the
terminal for the gasoline grade in which the butane is blended.


a.
GPV is calculated by location using the daily posted average Argus 85 CBOB or
Argus PREM spot prices for the respective blend and market derived from Schedule
3.1.



2.
Tank Daily Butane Value (“TDBV”): the daily agreed upon tank butane purchase
price (“TBPP”) from supplier, plus the total daily RIN value (“DRV”), multiplied
by the daily total number of butane Gallons blended (“GB”). Expressed as a
formula:



TDBV = (GB)*(TBPP+DRV+TC)


a.
TC is the trucking cost of transporting one Gallon of butane (in the most cost
effective method possible) to a terminal blending location.



b.
DRV will be determined by using the percentage of each type of RINs specified by
the Renewable Fuel Standard Program updated annually to the most recent
requirements and will be adjusted retroactively for any difference between the
requirements at the time of the calculation and the requirements contained in a
final rule establishing Renewable Volume Obligations for the year. OPIS daily
posting for the respective RINs pricing will be used. In order to minimize the
daily average RINs Cost, posting for prior years RINs will be used up to the
maximum allowable percentage.



3.
Tank Daily Pentane Value (“TDPV”): the daily agreed upon tank pentane purchase
price (“TPPP”) from supplier, plus the total daily RIN value (“DRV”), multiplied
by the daily total number of butane Gallons blended (“GB”). Expressed as a
formula:

 
TDPV = (GB) * (TPPP + DRV + TC)


a.
TC is the trucking costs of transporting one Gallon of pentane (in the most
cost-effective manner) to a terminal blending location.

b.
DRV will be determined by using the percentage of each type of RINs specified by
the Renewable Fuel Standard Program updated annually or the most recent
requirements and will be adjusted retroactively for any difference






--------------------------------------------------------------------------------




between the requirements at the time of the calculation and the requirements
contained in a final rule establishing Renewable Volume Obligations for the
year. OPIS daily posting for the respective RINs pricing will be used. In order
to minimize the daily average RINs Cost, postings for the prior years RINs will
be used up to the maximum allowable percentage.


4.
In the event MPC requests a butane skid for temporary use at an MPC owned
terminal(s), MPC shall pay an MPLX Tank Butane Blending Equipment Service Fee
equal to 5% of the blending value. Expressed as a formula:



a.
MPLX Tank Butane Blending Equipment Service Fee = (TDGV-TDBV)* 5%.



5.
Annual Adjustment to Revenue: This cost or revenue is intended to cover changes
in the estimated vs actual transportation costs. Annually during the month of
April, MPC will issue an adjustment of revenue to MPLX. This adjustment will be
the result in changes of actual vs previously estimated trucking costs
associated with delivery of butane to the terminals for the previous April-
March.



C)
Kenova Blending



From and after October 31st, 2019, at the Kenova, WV terminal the Terminal
Owner’s fee for performing in-line or barge loading blending service shall be
calculated as follows:


Ninety-five percent (95%) of the difference between the Marathon Daily Gasoline
Value (defined below) and the Marathon Daily Butane Value (defined below) or the
Marathon Daily Pentane Value (defined below). Expressed as a formula the Inline
or Barge Blending Service Fee is:


Inline or Barge Blending Service Fee = (MDGV – MDBV) * 0.95
Or
Inline or Barge Blending Service Fee = (MDGV – MDPV) * 0.95


Definitions:
1.Marathon Daily Gasoline Value (“MDGV”): Expressed as a formula:
MDGV = (GB) * (GPV + KTF)
GB: Number of Gallons of butane/pentane blended on a given day at the terminal
site.
GPV: daily gasoline posted value per Gallon
KTF: the additional transportation costs for moving the gasoline barrel produced
through butane or pentane blending to the terminal of sale


a.GPV is calculated by the location using the daily posted averages of either
Argus 85 CBOB or Argus Prem spot prices for the respective blend and market
derived from Schedule 3.1







--------------------------------------------------------------------------------






2.Marathon Daily Butane Value (“MDBV”): the daily agreed upon Marathon butane
purchase price (“MBPP”) from supplier, plus the total daily RIN value (“DRV”),
multiplied by the daily total number of butane Gallons blended (“GB”). Expressed
as a formula:
 
MDBV = (GB) * (MBPP + DRV + TC)


a.    TC is the trucking costs of transporting one Gallon of butane (in the most
cost-effective manner) to a terminal blending location.
b.    DRV will be determined by using the percentage of each type of RINs
specified by the Renewable Fuel Standard Program updated annually or the most
recent requirements and will be adjusted retroactively for any difference
between the requirements at the time of the calculation and the requirements
contained in a final rule establishing Renewable Volume Obligations for the
year. OPIS daily posting for the respective RINs pricing will be used. In order
to minimize the daily average RINs Cost, postings for the prior year’s RINs will
be used up to the maximum allowable percentage.


3.Marathon Daily Pentane Value (“MDPV”): the daily agreed upon Marathon pentane
purchase price (“MPPP”) from supplier, plus the total daily RIN value (“DRV”),
multiplied by the daily total number of butane Gallons blended (“GB”). Expressed
as a formula:
 
MDPV = (GB) * (MPPP + DRV + TC)


a.    TC is the trucking costs of transporting one Gallon of pentane (in the
most cost-effective manner) to a terminal blending location.
b.    DRV will be determined by using the percentage of each type of RINs
specified by the Renewable Fuel Standard Program updated annually or the most
recent requirements and will be adjusted retroactively for any difference
between the requirements at the time of the calculation and the requirements
contained in a final rule establishing Renewable Volume Obligations for the
year. OPIS daily posting for the respective RINs pricing will be used. In order
to minimize the daily average RINs Cost, postings for the prior year’s RINs will
be used up to the maximum allowable percentage.


D) Butane Blending into Natural Gasoline at Facilities Without Third Party
Licensed Blending Technology


a. Butane Blending into Natural Gasoline Project Service Fee: Prior to MPC
requesting Terminal Owner to provide natural gasoline blending services at a
Terminal that does not have butane blending into natural gasoline service
capabilities, MPC will pay a one-time fee to Terminal Owner as reimbursement for
the project capital costs to be incurred by a Terminal to enable such Terminal
to provide butane blending into natural gasoline services, as well as an
additional charge of 15% of such project capital costs. Prior to any Terminal
incurring any project capital costs to be able to provide butane blending into
natural gasoline





--------------------------------------------------------------------------------




services for MPC, the Parties will agree upon the Butane Blending into Natural
Gasoline Project Services Fee for each Terminal providing such services.


b. Butane Blending into Natural Gasoline Services Fee: From and after August
20th, 2019 at any Terminal with no third-party licensed blending technology
utilized, Terminal Owner’s fee for performing butane blending into natural
gasoline services shall be calculated as follows, expressed as a formula:
 
Natural Gas Blending Services Fee = $1.58 * the number of barrels of butane
blended into natural gasoline




Ethanol Denaturing


$0.02 per Gallon of undenatured ethanol.




Unit Train Ethanol Receipts


Beginning on January 15, 2017 and continuing thereafter for so long as the
Master Terminal Services Agreement by and between MPC and ECO Energy
Distribution Services, LLC dated October 19, 2015 (the "ECO Agreement") has not
terminated, been cancelled or otherwise expired pursuant to its terms or
agreement of the parties thereto, each of the following shall apply:


1. MPC shall pay Terminal Owner $0.0135 per Gallon for Unit Train Ethanol
Receipts; provided that the invoice for the month ending March 31 of each year
(or upon termination of the ECO Agreement, prorated according to the time of
such termination) shall include an additional fee of $0.0135 per Gallon of Unit
Train Ethanol Receipts that are less than 111,360,000 Gallons for the 12-month
period ending on March 31 of the same year (prorated for the time period between
January 15, 2017 through March 31, 2017. The $0.0135 per Gallon fee set forth in
this Section shall be adjusted at the time of and in an amount equal to any
adjustment to the Throughput Fees (as defined in the ECO Agreement) pursuant to
Section 6.l(b) of the ECO Agreement, as may be amended from time to time.


At the end of each Calendar Quarter, Terminal Owner shall credit MPC on the
monthly invoice (or upon termination of the ECO Agreement, prorated according to
the time of such termination) an amount equal to the sum of (a) the Base
Throughput Fee for Selma (Buffalo) set forth in Schedule 5.1 (as adjusted)
multiplied by the volume (in Gallons) of ethanol redelivered by truck from the
Selma (Buffalo) Terminal to the Selma (West Oak) Terminals during such Calendar
Quarter; and (b) the Base Throughput Fee for Selma (Buffalo) set forth in
Schedule 5.1 (as adjusted) multiplied by the volume (in Gallons) of ethanol
redelivered per MPC's direction from the Selma (Buffalo) Terminal into trucks
for ECO during such Calendar Quarter.


Ethanol Excess Volume Value Capture


MPC will pay Terminal Owner fees as calculated herein for EV at Terminals where
sales volume is made on a temperature corrected basis.







--------------------------------------------------------------------------------




The value will be calculated via the following method: Multiply the volume by
the price per the calculations described in the following two paragraphs.


The volume will be calculated via the following method: The American Petroleum
Institute’s Manual of Petroleum Measurement Standards Chapter 11.3.4
“Miscellaneous Hydrocarbon Properties – Denatured Ethanol and Gasoline Blend
Densities and Volume Correction Factors” (“Chapter 11.3.4”) provides data-based
equations for Blends of Gasoline and Ethanol (“BGE”). Chapter 11.3.4 addresses
excess volumes of gasohol (“EV”) created when gasoline and ethanol components
are blended together. EV for truck rack throughput at Terminals equipped with
Terminal Automation Software (TAS) will be calculated using the equation in
Chapter 11.3.4 performed by TAS for any BGE. The TAS will be programmed to
calculate EV by multiplying these BGE volumes by the correction factors as
calculated using the equation from Chapter 11.3.4. This process of crediting
Terminal Owner with the EV based on the technology Terminal Owner installed and
maintains at its Terminals is known as “Ethanol Excess Volume Value Capture.”


The price will be calculated via the following method: Each Terminal is assigned
to the CHICAGO (Midwest-designated as ‘MW’) or US GULF COAST
(Southeast-designated as ‘SE’) region based on Schedule 3.1. EV credited to
Terminal Owner will be valued using the non-weighted monthly average ARGUS 85
Assessment MID CBOB price for given market based on the location of the
Terminal. The Midwest (‘MW’) will be using West Shore and Gulf Coast (‘SE’) will
be using Pasadena posted pricing.











































